In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 16‐1494

UNITED STATES OF AMERICA,
                                                 Plaintiff‐Appellee,

                                 v.


KEEFER JONES,
                                              Defendant‐Appellant.


        Appeal from the United States District Court for the 
                      Central District of Illinois.
       No. 2:02‐cr‐20029‐HAB‐EIL‐1 — Harold A. Baker, Judge. 



    ARGUED NOVEMBER 29, 2016 — DECIDED JUNE 30, 2017


   Before BAUER, FLAUM, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge. In July 2002, Appellant Keefer Jones
was  convicted  of  possession  of  crack  cocaine  with  intent  to
distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). In
2004, the district court sentenced Jones to 262 months’ impris‐
onment and eight years’ supervised release. The district court
imposed several conditions of supervised released, including
2                                                     No. 16‐1494

drug  testing,  mental  health  treatment,  and  sex  offender
treatment. Jones appealed, but did not challenge the conditions
of supervised release. We affirmed. See United States v. Jones,
455 F.3d 800, 803–04 (7th Cir. 2006).
    On November 25, 2014, Jones began serving his supervised
release, but over the following year, he did not comply with
several  conditions  of  that  release.  In  December  2015,  Jones’
probation officer filed a petition to revoke his term of super‐
vised release. The probation officer alleged that Jones violated
four conditions. Specifically, that he: (1) failed to participate in
sex offender treatment; (2) failed to comply with mental health
treatment; (3) violated the Illinois Sex Offender Registration
Act (ISORA); and, (4) possessed a controlled substance. 
    On March 3, 2016, Jones admitted that he violated all four
conditions. With a Grade B violation  and a  criminal  history
category of VI, Jones’ recommended Guidelines range was 21
to 27 months’ imprisonment. See U.S.S.G. §§ 7B1.1 and 7B1.4.
The  government  recommended  a  sentence  of  27  months’
imprisonment, while defense counsel recommended a sentence
that did not involve imprisonment so that Jones could keep
his job. Without a discernable explanation, the district court
rejected  both  recommendations.  Relying  instead  on  the
probation  officer’s  recommendation,  the  district  court  sen‐
tenced Jones to the statutory maximum of 60 months’ impris‐
onment. This appeal followed.
   On appeal, Jones raises two arguments: first, he contends
that he received ineffective assistance of counsel; second, he
argues  that  the  district  court  committed  several  procedural
errors in adjudicating his sentence. For the following reasons,
No. 16‐1494                                                               3

we affirm the district court’s revocation of supervised release,
and we vacate his sentence and remand for resentencing. 
    A. Ineffective Assistance of Counsel Claim
     First,  Jones  argues  that  his  counsel  was  constitutionally
ineffective for advising him to admit to the four violations of
his  conditions  of  supervised  release.  Specifically,  Jones
contends that counsel should have challenged each violation
in  various  ways.  As  a  preliminary  matter,  we  must  address
whether there is an underlying right to counsel in the proceed‐
ing for which Jones challenges his counsel’s performance. See
United States v. Yancey, 827 F.2d 83, 89 (7th Cir. 1987) (“There
can be no challenge to the adequacy of counsel unless there is
an underlying right to counsel in a particular proceeding.”).
     The Sixth Amendment grants a defendant the right to the
assistance of counsel at all critical stages of a criminal prosecu‐
tion. Iowa v. Tovar, 541 U.S. 77, 80–81 (2004). But, a revocation
proceeding is not considered a criminal prosecution under the
Sixth Amendment. United States v. Boultinghouse, 784 F.3d 1163,
1171  (7th  Cir.  2015).  Therefore,  a  defendant  “has  no  Sixth
Amendment right to counsel” in the context of a revocation
proceeding. United States v. Eskridge, 445 F.3d 930, 933 (7th Cir.
2006);  see  also  Boultinghouse,  784  F.3d  at  1171  (“[T]he  Sixth
Amendment does not apply in a hearing convened to decide
whether a defendant’s supervised release should be revoked.”)
(citing United States v. Kelley, 446 F.3d 688, 690 (7th Cir. 2006));
see  United  States  v.  Lee,  795  F.3d  682,  685  (7th  Cir.  2015)  (ex‐
plaining that “the full panoply of rights that the Constitution
guarantees to criminal defendants does not extend” to revoca‐
tion proceedings).
4                                                       No. 16‐1494

    However,  the  Fifth  Amendment’s  due  process  clause
accords  a  defendant  certain  basic  procedural  protections,
including a right to representation by counsel under certain
circumstances. Boultinghouse, 784 F.3d at 1171; see also Gagnon
v. Scarpelli, 411 U.S. 778, 786 (1973). This right presumptively
attaches when a defendant has a colorable claim that he has not
violated the conditions of release, or if he has “a substantial
case to make against revocation, notwithstanding any viola‐
tion, that may be difficult to develop or present.” Boultinghouse,
784 F.3d 1171. The issue now is whether Jones has presented
any claims to which the Fifth Amendment due process right of
counsel would attach. 
    For  two  of  the  violations,  Jones  challenges  his  counsel’s
failure to move for modification to remove the conditions that
required sex offender and mental health treatment pursuant to
18 U.S.C. § 3583(e)(2). However, this is neither a claim that he
has not violated the conditions of release, nor a case to make
against  revocation,  notwithstanding  the  violations.  Instead,
Jones puts forth a claim that is contrary to our precedent. See
United States v. Neal, 810 F.3d 512, 518 (7th Cir. 2016) (noting
that a defendant properly utilizes § 3582(e)(2) to seek modifica‐
tion  or  clarification  of  a  condition  without  first  having  to
violate  the  condition  (citing  Fed.  R.  Crim.  P.  32.1,  Advisory
Comm. Notes (1979))). Therefore, the Fifth Amendment due
process right to counsel would not attach for these two claims.
   Third, Jones argues that his counsel should have challenged
the efficacy of his sweat patch that tested positive for cocaine
No. 16‐1494                                                                  5

because the results may have been successfully challenged.1 In
other words, Jones is claiming that it is possible that he may
not  have  committed  the  violation.  Not  only  is  Jones’  claim
speculative,  but  also,  on  top  of  that,  we  generally  consider
sweat  patch  results  to  be  a  reliable  method  of  detecting  the
presence of drugs. See United States v. Pierre, 47 F.3d 241, 243
(7th Cir. 1995); see also United States v. Meyer, 483 F.3d 865, 869
(8th  Cir.  2007).  Jones  acknowledges  this.  For  these  reasons,
Jones’  claim  cannot  be  deemed  colorable.  Accordingly,  the
Fifth  Amendment  due  process  right  to  counsel  would  not
attach for this claim.
    Fourth, Jones claims that his counsel should have argued
that ISORA did not require him to register a cellphone he used
regularly, but did not own. He claims that his daughter owned
the  phone.  We  will  assume  without  deciding  that  the  Fifth
Amendment  due  process  right  to  counsel  attaches  for  this
claim. 
   In  absence  of  other  positions  being  argued,  we  will  also
assume  without  deciding that the Strickland standard to the
right to effective assistance of counsel applies here. We have
previously assumed one can raise a Strickland claim based on
ineffective assistance in a revocation proceeding. See Eskridge,
445 F.3d at 932 (citing United States v. Goad, 44 F.3d 580, 586,
589 (7th Cir. 1995)). But as Eskridge noted, that was “merely an
assumption.” Id. 



1
   Jones tested positive for cocaine on October 20, 2015, and he also failed to
report for urine testing on the following dates in 2015: March 19, July 8,
September 23, September 29, October 2, and December 22. 
6                                                               No. 16‐1494

    To establish ineffective assistance of counsel, a defendant
must show both deficient performance and prejudice. Strick‐
land v. Washington, 466 U.S. 668, 687 (1984).2 To demonstrate
that  counsel’s  performance  was  deficient,  a  defendant  must
show  his  counsel’s  performance  “fell  below  an  objective
standard  of  reasonableness.”  Id.  at  688.  With  a  record  that
is  silent  on  counsel’s  strategic  motives,  we  give  “every
indulgence … to the possibility that a seeming lapse or error
by  defense  counsel  was  in  fact  a  tactical  move,  flawed  only
in hindsight.” United States v. Recendiz, 557 F.3d 511, 532 (7th
Cir. 2009) (citation omitted). Because we ultimately conclude
that Jones cannot establish deficient performance, we need not
consider prejudice. 
    Jones’ counsel had good reason to omit the challenge to the
ISORA violation. First, Jones initially told his probation officer
that the phone “belonged to him.” He later changed his story
and said that it belonged to his daughter. In addition, it was
not unreasonable for Jones’ counsel to forgo strained statutory
interpretation  arguments  and  instead  to  argue  for  leniency.
This approach was not objectively unreasonable, especially in
light  of  our  deferential  review.  Therefore,  Jones’  argument
fails.
    B. Procedural Sentencing Error
   Second, Jones contends that the district court committed a
procedural error in that it provided an inadequate explanation



2
       We  need  not  decide  whether  or  how  the  Strickland  standard  might
change in the context of a revocation proceeding. 
No. 16‐1494                                                              7

of the sentence. The government agrees that the district court’s
explanation was inadequate.
    We review challenges to the sentence imposed in a revoca‐
tion proceeding under a “highly deferential” standard. United
States  v.  Hollins,  847  F.3d  535,  639  (7th  Cir.  2017)  (citation
omitted).  We  will  uphold  the  sentence  as  long  as  it  is  not
“plainly unreasonable.” Boultinghouse, 784 F.3d at 1177 (citation
omitted). The district court must consider the advisory policy
statements  in  U.S.S.G.  Chapter  7,  Part  B,  and  consider  the
“factors set forth in 18 U.S.C. § 3553(a), to the extent they apply
to  revocations.”  Hollins,  847  F.3d  at  539;  see  also  18  U.S.C.
§ 3583(e). The district court must provide some explanation of
its decision to allow a reviewing court to conduct a meaningful
review.  Hollins,  847  F.3d  at  539.  The  further  the  sentence
departs  from  the  Sentencing  Guidelines  range,  the  more
necessary  it  is  that  the  district  court  details  its  justification.
United States v. Jones, 774 F.3d 399, 405 (7th Cir. 2014) (citations
omitted).
    Based  on  the  sentencing  transcript,  we  are  unable  to
provide a meaningful review. The district court did not take
into  account  the  Guidelines  policy  statements,  nor  did  it
mention the applicable 18 U.S.C. § 3553(a) sentencing factors
in a discernable manner. Moreover, the district court also did
not provide any explanation, let alone a detailed justification,
for  the  substantial  upward  departure  from  the  Sentencing
Guidelines range. Jones’ Guidelines range was 21 to 27 months’
imprisonment,  but  the  district  court  sentenced  him  to  the
statutory maximum of 60 months’ imprisonment. The district
court did mention that it found the reasons advanced by the
Probation Service were compelling and persuasive. However,
8                                                     No. 16‐1494

we  do  not  know  which  reasons  the  district  court  found
compelling and persuasive. Lastly, the district court did not
explain  why  it  rejected  both  the  government’s  and  Jones’
sentencing recommendations. 
   Because we cannot determine the district court’s rationale,
we  cannot  provide  a  meaningful  review  of  its  decision.
Therefore, we remand for resentencing.
                           Conclusion
    We  affirm  the  district  court’s  revocation  of  supervised
release,  and  we  vacate  the  sentence  and  remand  for  a  full
resentencing. Circuit Rule 36 shall apply on remand.